Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 and 12/22/2021 was filed on or after the mailing date of the application on 05/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim states “the group consisting of…and group 8B elements, or an oxide or carbide thereof”  The proper format is “the group consisting of...and” and therefore the oxides and carbides are not considered part of the group from which the shell may be selected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the electrolyte membrane" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as claim 15 is a method claim.

Claim 18 recites the limitation "the electrolyte membrane" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as claim 15 is a method claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0083291 (Kondou).
With respect to claim 1, Kondou teaches an electrolyte membrane comprising an anode catalyst layer and a cathode catalyst layer (PP 0060).  The anode catalyst layer and the cathode catalyst layer may include electrode catalyst materials (PP 0068) which includes graphite particles, catalyst particles in an ion exchange resin (PP 0069) which transfers protons (PP 0081).  Therefore the anode and cathode catalyst layers read on the ion transport layer having proton conductivity.  The graphite particles serve as a catalyst carrier and have a conductive property.  The graphite particles have an outer shell surrounding a hollow portion and has through-holes which extend from the outer surface to the inner surface (PP 0070). The combination of the catalyst particles supported on the graphite particles reads on the catalyst of the instant claims.  The catalyst particles may be platinum (PP 0077) which reads on the metal supported on the support.
With respect to claim 2, the electrolyte member may contain a polymer such as a fluorine-containing sulfonic acid type perfluorocarbon polymer (PP 0026), which would read on perfluorinated sulfonic acid ionomer.
With respect to claim 3, the through-holes allow communication with the outer and inner surface to provide a gas diffusion path (PP 0074-0075), wherein the gas is diffused through the ion exchange resin (PP 0082) and therefore one of ordinary skill in the art would expect the ion exchange resin to also flow through the through-holes and be present on the inner space of the particle.
With respect to claim 4, the shell is graphite (PP 0070) which is made from carbon. 
With respect to claim 7, the catalyst particles may be platinum (PP 0077).
With respect to claim 8, the catalyst material forms secondary particles by aggregation of a plurality of graphite particles (PP 0083).
With respect to claim 9, the graphite is in the form of particles (PP 0069).
With respect to claim 12, the electrolyte membrane comprises an ion-exchange membrane that allows protons to move between the catalyst layer including a solid polymer material (PP 0026) which would read on a reinforced layer impregnated with an ionomer.  The cathode catalyst layer is disposed on a main surface of the electrolyte membrane (PP 0025).
With respect to claim 13, the anode catalyst layer is disposed on one side of the electrolyte membrane, and the cathode catalyst layer is disposed on the other main surface (PP 0025).
With respect to claim 14, the anode catalyst layer is disposed on one side of the electrolyte membrane, and the cathode catalyst layer is disposed on the other main surface (PP 0025), which would read on multiple ion transport layers with catalyst disposed in each of the layers.
With respect to claim 15, the electrolyte catalyst layers are formed by using a tetrachloroplantinic acid solution to form the layers (PP 0054).
With respect to claim 16, the catalyst material forms secondary particles by aggregation of a plurality of graphite particles (PP 0083).
With respect to claim 20, the cathode catalyst layer is disposed on a main surface of the electrolyte membrane (PP 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2018/0083291 (Kondou).
With respect to claims 6 and 17, Kondou teaches the electrolyte membrane and method of forming as applied to claims 1 and 15 above.  Kondou teaches that the graphite particle has a shell thickness of 1 to 50 nm (PP 0044) and the through-holes have a diameter of 1 to 20 nm (PP 0039).  Kondou is silent as to the inner space of the graphene particles, however to form a shell having a thickness of 1nm with a through hole having a diameter of 1nm, the inner space must be more than 2nm.  Alternatively, a one of ordinary skill in the art would expect a graphite particle having a shell thickness of up to 50nm and through holes having a diameter up to 20nm to have an inner space of greater than 2nm. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0083291 (Kondou) as discussed in claim 1 above.
With respect to claim 5, Kondou teaches that the through-holes increase the surface area of the graphite particles (PP 0057).  Kondou fails to teach the surface area of the graphite particles, however Kondou teaches a particle for use in the same embodiment and teaches a benefit to increase the surface area of the graphite particles. It would have been obvious to one of ordinary skill in the art to find a workable surface area, and it would be reasonable to conclude that the surface area would be greater than 10m2/g. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II.
With respect to claim 10, Kondou teaches that the catalyst is present in an amount of 10 to 60 wt% which prevents a thickness of the catalyst layer from being too large while providing power generation on the electrolyte membrane (PP 0078).  Kondou fails to teach the mg/cm2 content. It would have been obvious to one of ordinary skill in the art to find a workable amount of the catalyst in order to prevent a thickness of the catalyst layer from being too large while providing power generation on the electrolyte membrane. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II.

Claim(s)  18 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0083291 (Kondou) in view of Preparation of liquid-phase reduction method-based Pt/TiO2 catalyst and reaction characteristics during HCHO room-temperature oxidation (Hanki).
Kondou teaches the method as discussed above, wherein the catalyst layer is formed by a liquid phase reduction method (PP 0089), but fails to teach that the liquid-phase reduction method dries the particle in such a way that the inner space is filled with the ionomer.  Hanki teaches that liquid-phase reduction methods include mixing the desired components together into a solution (solvent) and mixing to result in impregnation, evaporating, and drying (2.1 Catalyst Preparation). One of ordinary skill in the art would expect the liquid phase reduction method of Kondou to result in a catalyst complex powder which is formed by missing the components in a solvent and drying such that the inner space is filled (impregnated) with the ionomer as taught by Hanki.

Claim(s) 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0083291 (Kondou) as applied to claims 1 and 15 above, and further in view of US PGPub 20190198903 (Park).
With respect to claim 11, Kondou teaches the electrolyte as discussed in claim 1 above, but fails to teach an antioxidant.  Park teaches a membrane-electrode assembly which has greatly improved durability by including an antioxidant (PP 0011).  The antioxidant is a Sm-doped cerium oxide (PP 0013).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an antioxidant, such as Sm-doped cerium oxide, for the electrolyte membrane of Kondou to improve durability as taught by Park.
With respect to claim 19, Kondou teaches the method including a solution as discussed in claim 15 above, but fails to teach an antioxidant.  Park teaches a membrane-electrode assembly which has greatly improved durability by including an antioxidant (PP 0011).  The antioxidant is a Sm-doped cerium oxide (PP 0013).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an antioxidant, such as Sm-doped cerium oxide, for the electrolyte membrane of Kondou to improve durability as taught by Park.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759